Citation Nr: 1126542	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  03-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1953 to April 1957 and from March 1963 to April 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2002 and January 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his brother testified before the undersigned Veterans Law Judge at a hearing in June 2005.  The Board thereafter denied the claim in 2008, which denial was appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision and the Board thereafter remanded the case in January 2010 for further evidentiary development.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

The Veteran does not have a current liver disability that is attributable to his military service.


CONCLUSION OF LAW

The Veteran does not have a liver disability that is the result of disease or injury incurred in or aggravated by active military service; nor may cirrhosis of the liver be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated  in November 2002, December 2002, August 2003, March 2004, November 2005, and December 2010.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claims, any timing errors have been cured in the process of the previous remand and RO subsequent actions.  Id.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

While the notifications did not include the criteria for assigning disability ratings or for award of an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), because the Veteran's claim will be denied, these questions are not now before the Board.  Consequently, a remand of the service connection question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained what was available of the service medical and personnel records, VA and private medical records, Social Security Administration (SSA) records.  The RO secured examinations in furtherance of his claim.  In January 2010, the Board remanded the Veteran's claim to make further attempts to obtain and associate with the claims file records from a military hospital in Wiesbaden Germany for the period of the spring of 1955 because the Veteran alleged that he was hospitalized in Wiesbaden Germany after becoming ill due to liver parasites.  The National Personnel Records Center (NPRC) requested all records pertaining to the Veteran's stay at a United States Air Force Hospital in Wiesbaden Germany in the spring of 1955; however, a response was obtained from NPRC noting a records search of the United States Air Force Hospital during 1955 had been conducted but that no records pertaining to the Veteran were found.  A Formal Finding on the Unavailability of these records was issued in September 2010, noting that all efforts to obtain the needed information had been exhausted, further attempts would be futile, and that based on these facts, the records were not available.  In a September 2010 letter, the Veteran was notified that although VA had requested medical records from the NPRC pertaining to his alleged hospitalization at a military hospital in Wiesbaden Germany in 1955, no records were found.  The Veteran was told to submit the records if they were in his possession, and was informed of alternative possible sources of information or evidence that could be helpful to his claim.  See September 2010 letter to the Veteran.  The Board finds that VA complied with 38 C.F.R. § 3.159(e)(1), in that the Veteran was notified of VA's inability to obtain the records, he was informed that he should submit the records if he had them in his possession, and he was told of alternative sources of information he could submit to support his claim.  No duty to notify was unmet.

VA examinations were obtained in May 2004 and March 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that although the 2004 VA examiner determined that he was unable to give an opinion as to whether the Veteran's current liver disability was attributable to his military service, and explained his reasoning for his inability to render an opinion, another VA opinion was obtained in 2010, which the Board finds adequate.  Specifically, the opinion was supported by an adequate rationale, it was predicated on consideration of the records, and VA and private medical records in the Veteran's claims file, and it considered all of the pertinent evidence of record, including the Veteran's lay statements regarding a 1955 diagnosis of schistosomiasis, and continuity of liver problems since that time.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was unmet.

II. Background

At a June 2005 Board hearing, the Veteran alleged that while at Tripoli, Libya in 1955, he became very ill, and noted that he was jaundiced, his abdomen was extended, and he was unable to eat.  The Veteran stated that he was then flown to Rhein-Main Air Force base in Germany, and wound up in a hospital in Wiesbaden Germany, where a doctor told him that he had parasites in his liver and diagnosed him with schistosomiasis.  The Veteran stated that the doctor treated him with arsenic and antimony, and noted that he was finally sent back to his squadron in Tripoli where he was offered a discharge but decided to stay.  The Veteran reported that as the years passed, he subsequently developed cirrhosis, which he felt was the result of the damage done to his liver by the parasites acquired in North Africa.  However, the Veteran also acknowledged that he did some heavy drinking, self-medication and other things that could have damaged his liver, but reported that the doctors told him that the parasites would have damaged his liver so badly that even if he had not been a drinker, he would have developed cirrhosis.  At the Board hearing, the Veteran's brother testified that the Air Force had contacted his family to notify them that the Veteran was in the hospital in Germany. 

Initially, the Board notes that the Veteran's August 1953 entrance examination and April 1957 discharge examination, both note normal clinical evaluations for the abdomen and viscera.  The April 1957 discharge examination noted that the Veteran was hospitalized at Lowry Air Force base for pneumonia in 1954 for 15 days, with no sequelae and no complications, and noted no other significant medical or surgical history since the last physical examination.  In addition, a December 1962 entrance examination noted a normal clinical evaluation for the abdomen and a discharge examination in April 1963, only noted a chronic severe anxiety reaction but contained no mention of liver problems.  The Veteran's personnel records do reveal that in November 1954 he arrived in North Africa at Wheelus Field in Tripoli; and also indicate that he was stationed at Lowry Air Force base in Colorado from November 1953 through November 1954.  

The record contains multiple treatment reports and diagnoses related to the Veteran's liver.  Specifically, the Veteran has been diagnosed on multiple occasions with cirrhosis of the liver and chronic ascites, including:  an August 2000 progress note from C.L., M.D. noting alcoholic liver disease; a September 2002 report from Norman Hospital giving an impression of intractable ascites secondary to alcoholic cirrhosis of the liver; an August 2004 entry from Muskogee VAMC noting a history of cirrhosis and ascites, and stating that the Veteran was status-post Denver shunt placement; and a December 2004 physical from the Norman Regional Hospital which again gave an impression of cirrhosis with chronic ascites, well controlled with previous Denver shunt.

The record also contains a March 2004 letter from J.K., M.D., stating that he had known the Veteran since 1958 and that the Veteran had had liver parasites while stationed with the Air Force in North Africa in 1955, and noted that the damage to his liver was probably secondary to this parasitic infestation, along with the alcohol and drug abuse, and resulted in the present liver disease.

The Veteran was afforded a VA examination in May 2004, where he reported that in 1955, he was in Africa, and suddenly started getting distension of his abdomen, fever, and sweating, and noted that he was transferred to Germany and admitted to the hospital where he was diagnosed with alcohol cirrhosis, and also with schistosomiasis and fasciola hepatica.  He reported that he was given arsenic for 30 days while in the hospital, and when he was discharged, he was told never to drink because his liver was damaged.  He noted that within a few months he was back to normal.

The examiner noted that he reviewed the Veteran's service medical records, and that there was no mention of any hospitalizations for any schistosomiasis or fasciola hepatica.  The examiner commented that although the Veteran was admitted to the hospital, it was just for pneumonia and that on his re-enlistment physical, he never mentioned any liver problems.  Further, the examiner stated that after the Veteran left service (he was discharged due to anxiety problems), from 1963 to 1970, he started binge drinking; however, he reported that he quit drinking five and a half years ago.  The Veteran also reported that about four years ago he again started having ascites, and was diagnosed with refractory ascites.  The examiner noted that in September 2002, the Veteran underwent a laparoscopic placement of a Denver shunt, and also peritoneal and therapeutic paracentesis and placement of subcutaneous Denver shunt right through the subclavin vein.

The VA examiner noted a prominence at the site of the shunt placement, and tenderness to palpation in the right hypochondrium and right epigastrium, but noted that he could not palpate an increased liver size or any ascites on examination.  The examiner noted that his current evaluation was cirrhosis, and stated that according to the Veteran and also by his history, which he gave to doctors at the Muskogee hospital, he reported that it was cirrhosis by exposure to schistosomiasis.  The examiner opined that after reviewing all the medical records, he did not see any evidence of where the Veteran was admitted in Germany for schistosomiasis or ascites at that time.  The examiner noted that given the conflicting statements from the Veteran stating that he had a history of schistosomiasis and liver damage secondary to that, and then also saying that he had alcoholic liver damage, he could not give an opinion as to whether his liver problems were secondary to cirrhosis by exposure to schistosomiasis or alcohol consumption.

A June 2005 letter from C.E., D.O., noted that he had been treating the Veteran for refractive ascites caused by cirrhosis and noted that the Veteran was a heavy drinker and had a history that included liver parasites, which he contracted in North Africa in 1955.

A January 2006 lay statement from the Veteran's cousins noted that the Veteran was hospitalized in Germany in 1955 for liver disease caused by a liver parasite while stationed in North Africa, and noted that he almost died.  The cousins reported that the Veteran's father was contacted by a general in the Air Force and was told of his condition.  The cousins noted that the general wrote their uncle several letters, and that they read them and remember them well.

The Veteran was afforded another VA examination in March 2010.  At this examination, the Veteran again reported that he was diagnosed with schistosomiasis in 1955 and was treated with medication and recovered over a period of three months.  The Veteran noted that he did not have more trouble with his abdomen or liver until he was diagnosed with cirrhosis of the liver approximately 12 years ago, at which point he went through procedures of shunt placement and inferior vena cava syndrome secondary to treatment of liver cirrhosis.  After examining the Veteran and reviewing the claims file, the VA examiner opined that it was less likely than not that the Veteran's current liver abnormalities were caused by or the result of the schistosomiasis.  The VA examiner explained that although a fluke species such as schistosomiasis could affect the liver, usually the abnormalities occurred after a long-standing infection and is associated with a finding that is pathognomic on liver biopsy.  In this case, the VA examiner noted that the Veteran's schistosomiasis was diagnosed and treated soon after contracting the illness, and that there were no liver biopsy reports that validated the pattern of cirrhosis that is associated with a diagnosis of schistosomiasis.  In sum, the VA examiner noted that it was unlikely that the Veteran's current cirrhosis diagnosed multiple years after the treatment of schistosomiasis was due to the schistosomiasis.  Instead, the VA examiner noted that the Veteran had been diagnosed with alcoholic liver disease and reported that the Veteran had had a long history of alcohol abuse in the record.

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including cirrhosis of the liver, may be presumed to have been incurred in or aggravated in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010). 

Here, there is evidence of currently diagnosed liver disability-cirrhosis and intractable ascites secondary to alcoholic cirrhosis of the liver.  The question at hand is whether the Veteran's currently diagnosed cirrhosis is etiologically related, even in part, to parasites he contracted during service (or in any other way related to service).

Throughout the record, the Veteran has continuously stated that he received treatment for schistosomiasis at a military hospital in Wiesbaden Germany in 1955.  The Veteran's cousins submitted a statement attesting to the fact that the Veteran was hospitalized in Germany in 1955 for a parasitic infection, and explained that a General in the Air Force wrote their uncle (the Veteran's father) several letters regarding the Veteran's condition, and that they remember reading the letters and the contents of the letters.  See January 2006 statement from B.K.S. and S.K.C.  (These letters from the Air Force General to the Veteran's father are not of record.)  The Veteran's brother also testified to the fact that the Air Force had contacted his family to notify them that the Veteran was in a hospital in Germany.  See June 2005 Board hearing.

In this case, as noted above, although the service treatment records do not document treatment for a parasitic infection, and the NPRC was unable to locate records of the 1955 hospitalization in Germany, there is no evidence of record directly contradicting the Veteran's and his cousins' statements that an in-service hospitalization in Germany due to a parasitic infection took place.  The cousins explained that they read letters from an Air Force General describing the Veteran's hospitalization in 1955 for a parasitic infection (schistosomiasis), and his brother also reported that the family was notified of the Veteran's hospitalization in Germany.  Despite the lack of medical records documenting treatment for schistosomiasis in 1955, and taking into consideration statements from the Veteran's brother and cousins, all of whom indicated having firsthand knowledge of the 1955 hospitalization, the Board will concede the occurrence of a 1955 in-service hospitalization.

However, despite evidence of an in-service event-described by the Veteran as schistosomiasis, the record does not contain a persuasive medical opinion linking the Veteran's currently diagnosed cirrhosis of the liver to his time spent on active duty, including any parasitic infection.  Specifically, the March 2010 VA examiner opined that it was less likely than not that the Veteran's liver abnormalities were caused by or a result of the schistosomiasis diagnosed and treated in service.  She explained that the medical literature on schistosomiasis showed that it could affect the liver, but usually the abnormalities to the liver occurred after a longstanding infection, and were associated with a pathognomic finding on a liver biopsy.  In this case, she explained that the Veteran's schistosomiasis was diagnosed and treated soon after contracting the illness and noted that there were no liver biopsy reports corroborating the pattern of cirrhosis that would have been associated with a diagnosis of schistosomiasis.  The VA examiner reasoned that although the Veteran had schistosomiasis in 1955, his parasitic infection was treated with the appropriate medication soon after it was discovered, thereby making it unlikely that the parasitic infection affected his liver in a chronic way.  She explained that her assessment was supported by the lack of liver biopsy reports documenting the pattern of cirrhosis that would be indicative of schistosomiasis.  In sum, the VA examiner noted that it was unlikely that cirrhosis diagnosed decades after his 1955 treatment for schistosomiasis was due to his in-service treatment for schistosomiasis.   Lastly, the VA examiner noted that the Veteran has a diagnosis of alcoholic liver disease and a long history of alcohol abuse, thereby implying that the Veteran's currently diagnosed liver disability was more likely related to his alcohol abuse.

At his May 2004 VA examination, the Veteran stated that although he suffered from schistosomiasis in 1955, he recovered after treatment with medication over a three-month period and never had any more trouble with his abdomen or liver until he was diagnosed with cirrhosis of the liver.  Therefore, it appears clear that the Veteran was not saying that he experienced problems with his liver ever since the 1955 hospitalization for schistosomiasis.  Rather, he stated that after recovering from schistosomiasis in 1955, he did not experience problems with his liver again until diagnosed with cirrhosis.  The record supports the Veteran's statement that there was no continuity of liver symptoms between the 1955 hospitalization for a parasitic infection and his later diagnosis of cirrhosis.  Significantly, the Veteran's April 1957 discharge examination, two years after his hospitalization for  schistosomiasis reflected a normal clinical evaluation for the abdomen.  Further, a December 1962 entrance examination noted a normal clinical evaluation for the abdomen and although a discharge examination in April 1963 noted a chronic severe anxiety reaction, the report did not mention liver problems.  The Board finds it significant that despite a 1955 hospitalization for schistosomiasis, no disease process related to the liver was detected or noted on physical examinations dated in 1957, 1962, or 1963.  Significantly, the Veteran did not report any pertinent complaints at those times.  Taken together, as noted by the Veteran and the 2004 VA examiner, the record does not show evidence of continuity of liver symptomatology from military service until the Veteran's 2000 diagnosis of cirrhosis.  Further, this lack of chronic symptoms after the 1955 parasitic infection supports the VA examiner's assessment that it was unlikely that the Veteran's currently diagnosed cirrhosis was traceable to the parasitic infection the Veteran suffered from in 1955.

In regards to J.K., M.D.'s March 2004 statement where he opined that the damage to the Veteran's liver was probably secondary to the 1955 in-service parasitic infestation, along with the alcohol and drug abuse, and resulted in the present liver disease; this opinion is given less probative weight than the VA examiner's opinion because Dr. K. did not offer an explanation for his assessment.  In this regard, the Board notes that in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two--"[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In this case, the Board finds that because Dr. K.'s 2004 opinion contains only a conclusory opinion without any supporting data or medical explanation or analysis,  it is given less probative weight.  Additionally, this opinion is not supported by the record, which, as noted above, does not show continuity of symptomatology since service.

Finally, the Board notes in passing that even assuming the Veteran began to drink heavily during service, as opposed to after discharge, 38 C.F.R. § 3.301(a) states that direct service connection cannot be granted for a disability that is the result of the Veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of the claimant's own abuse of alcohol or drugs.  Therefore, the Veteran would not be able to obtain service connection for cirrhosis of the liver if his disability is due to alcohol abuse during service because his claim was filed in October 2002, and by his own admission, he stated that he drank heavily and used drugs, which could have led to his liver disability.   

As such, the Board finds that service connection for a liver disability is not warranted because, although there is evidence of a current liver disability, there is no probative medical opinion of record providing a nexus between the Veteran's 1955 in-service hospitalization for schistosomiasis and his currently diagnosed cirrhosis.  Further, the record does not reflect continuity of liver symptomatology after the 1955 treatment for a parasitic infection up until the Veteran's 2000 diagnosis of cirrhosis, and the Veteran himself reported that although he received treatment in service for three months for his parasitic infection, after that incident, he did not experience liver problems until many years later.  Again, the lack of continuity of liver symptoms after the 1955 parasitic infection supports the VA examiner conclusion that the Veteran's in-service schistosomiasis did not have any long term liver consequences because it was treated immediately upon diagnosis with medication, and was not a long standing infection.  In sum, the preponderance of the evidence is against the claim.

The Veteran is not competent to state that his 1955 in-service parasitic infection contributed to his later diagnosed cirrhosis because only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, as discussed above, a medical examiner concluded that the Veteran's currently diagnosed cirrhosis was not traceable to service, including an in-service parasitic infection.  The March 2010 VA examiner's opinion is uncontradicted by any other probative medical opinion and is supported by the medical evidence.

Further, regarding the presumption of § 3.307, there is no indication that the Veteran's cirrhosis of the liver manifested itself to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010). 


      (Continued On Next Page)
      
      
ORDER

Service connection for a liver disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


